Order entered September 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00851-CV

                MERRITT, HAWKINS & ASSOCIATES, LLC, Appellant

                                              V.

              CHRIS CAPORICCI AND MATTHEW CUMMINS, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13851

                                          ORDER
       We GRANT appellant’s September 28, 2015 unopposed motion to extend time to file

brief and ORDER the brief be filed no later than October 19, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE